Citation Nr: 0605372	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-39 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for chondromalacia 
patella, right knee,  currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 2003 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for left hip osteoarthritis; service connection 
for lumbar spine myositis; increased evaluation of 
chondromalacia patella, left knee, currently rated at 10 
percent disabling; and increased evaluation of chondromalacia 
patella, right knee, currently rated at 10 percent disabling.  
In April 2004, the veteran filed a Notice of Disagreement 
contesting only the denial of his right knee claim.  

The veteran's November 2004 substantive appeal noted that his 
service-connected left knee disability severely impairs his 
mobility.  As this correspondence was received more than 1 
year after the date of the letter notifying the veteran of 
the rating on appeal, the Board finds that it constitutes a 
new claim for an increased rating.  38 C.F.R. § 20.302(a) 
(2005).  The Board REFERS this new claim to the RO for proper 
development and adjudication.


FINDING OF FACT

The veteran's current service-connected chondromalacia 
patella, right knee, is manifest by subjective symptoms of 
swelling; constant and severe pain; weakness; right knee 
giving way, resulting in falls; limited ambulation; 
stiffness; and cramps.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected chondromalacia patella, right knee, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the veteran of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
veteran adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in June 
2003.  The letter fully provided notice of elements (1), (2) 
and (3).  In addition, by virtue of the rating decision on 
appeal and the October 2004 Statement of the Case ("SOC"), 
the veteran was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  With respect to element (4), he was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the October 2004 SOC.

The VCAA letter was provided to the veteran prior to the RO's 
denial of his claim.  Considering the notification letter, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to this 
claim.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  He was given ample time to respond 
to the RO letter.  

There is no report from the veteran, or the veteran through 
his representative, or suggestion from the record, that the 
veteran has any evidence in his possession that is needed for 
a full and fair adjudication of this claim or that other 
evidence is existent and has not been obtained.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained the 
private outpatient medical records that the veteran 
identified as supporting his claim in the April 2003 initial 
statement of claim and the April 2004 Notice of Disagreement.  

Pursuant to the duty to assist, VA is to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim." Charles v. Principi, 16 Vet. App. 370 (2002); 
38 U.S.C.A. § 5103A(d)(2).  The veteran was afforded VA 
examinations in June 2003 and September 2004.

In February 2005 and again in August 2005, the veteran 
submitted the same February 2005 report by Dr. R.A.S., a 
private physician, which he alleged was new supporting 
evidence for his claim.  The report updates an April 2003 
report by Dr. R.A.S. of the veteran's musculoskeletal 
condition, including his right knee disability, in light of 
the partial meniscectomy performed on the veteran's right 
knee and the complete arthroplasty performed on his left hip.   

However, after closely examining the February 2005 report, 
the Board finds that it is cumulative of evidence already in 
the record and reviewed by the RO in its October 2004 SOC.  
Specifically, the RO reviewed the October 2003 surgical 
report for the partial meniscectomy, the April 2003 report by 
Dr. R.A.S., and the September 2004 VA examination report.  
During the September 2004 VA examination, the veteran 
reported essentially the same symptoms as noted in the 
February 2005 report by Dr. R.A.S., so the evidence in the 
February 2005 report by Dr. R.A.S. is cumulative, not new.  
Accordingly, the Board need not remand the claim to the RO 
for initial review of the February 2005 report.  VAOPGCPREC 
1-2003.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran neither submitted, 
nor authorized, VA to obtain any further evidence to support 
his claim, the Board finds that the record is ready for 
appellate review.


The Merits of the Claim

The veteran contends that his service-connected right knee 
disability is more severely disabling than the current 10 
percent evaluation reflects.  Having carefully considered the 
claim in light of the record and applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257, slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating is appropriately assigned 
when the disability approximates moderate impairment, and a 
30 percent rating is assigned when the disorder approximates 
severe impairment.  DC 5257.
Under DC 5260, limitation of flexion of the leg will be rated 
as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Under DC 5261, limitation of extension of the leg will be 
rated as 10 percent disabling where extension is limited to 
10 degrees.  A 20 percent rating is provided for limitation 
of extension to 15 degrees; a 30 percent rating is provided 
for limitation of extension to 20 degrees; a 40 percent 
rating is provided for limitation of extension to 30 degrees; 
and a 50 percent rating is provided for limitation of 
extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The record indicates that in July 2002, the RO granted the 
veteran service connection, in part, for chondromalacia 
patella, right knee, with an evaluation of 10 percent 
effective January 1999.  In April 2003, the veteran filed his 
current claim, arguing, in part, that his service-connected 
chondromalacia patella, right knee, was more disabling than 
contemplated by the currently assigned 10 percent rating. 

The veteran's current service-connected right knee 
disability, is manifest by subjective symptoms of swelling, 
constant and severe pain, weakness, right knee giving way 
leading to subsequent falls (4 or 5 per month), limited 
ambulation, stiffness, and cramps.  According to the medical 
evidence of record, the veteran wears no right knee 
prosthesis; walks with a one-point cane, antalgic gait, and 
right lower extremity limp.

The September 2004 VA examination documented the following 
clinical findings about the veteran's right knee: using a 
goniometer, passive and active range of motion was measured 
at zero degrees extension and 125 degrees flexion, 
respectively;  the right knee was observed to be tender to 
palpation at medial and lateral patella, mildly swollen 
without rubor or calor; had mild effusion, and had painful 
range of motion at 125 degrees flexion; crepitation was felt 
at the patella; McMurray's test was painful, but negative; 
Lachman's test, the anterior-posterior drawer test, and the 
valgus-varus stress test were all negative; and it was 
expressly noted that no signs of inflammatory arthritis or 
ankylosis were present.  Finally, the veteran made no 
complaints of inflammatory arthritis or episodes of 
dislocation or recurrent subluxation.  During the September 
2004 VA examination, the veteran reported essentially the 
same symptoms as noted in the February 2005 report by Dr. 
R.A.S.

Here, while the veteran subjectively reports a right knee 
disorder of marked severity, his subjective reports are 
clearly not substantiated by the clinical studies undertaken 
during the rating period.

The appellant's service-connected right knee disability is 
characterized as chondromalacia patella, and is evaluated as 
10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5257.  The Board must consider whether the 
veteran is entitled to an increased evaluation in excess of 
10 percent for his right knee disability under DC 5257 or 
some other DC.  As noted above, under DC 5257, a 20 percent 
evaluation is warranted for moderate impairment, including 
recurrent subluxation or lateral instability.

However, in this case, the objective medical evidence 
establishes that the right knee is not unstable.  In 
particular, the McMurray, Lachman, and drawer tests were all 
negative.  For purposes of information only, and without 
reliance thereon, the Board notes that the drawer test is 
defined as a test for integrity of the cruciate ligaments of 
the knee.  Dorland's Illustrated Medical Dictionary 1673 
(28th ed. 1994). Lachman's test is an anterior drawer test 
for severe knee injury, performed at 20 degrees of flexion.  
Id. at 1677.  McMurray's test is defined as a test for a torn 
meniscus; a painful click if the foot is fully extended 
outward or fully extended inward and the knee is slowly 
extended indicates a torn meniscus.  Id. at 1679. 

The Board notes that the veteran had surgery on his right 
knee in October 2003 due to a complex tear of the medial 
meniscus, however this evidence was before the VA examiner 
when he performed clinical function tests on the veteran's 
right knee, post-surgery in September 2004.  The negative 
findings on these clinical function tests are unfavorable to 
the veteran's claim for an evaluation in excess of 10 percent 
for his service-connected knee disability under the criteria 
of DC 5257.

The medical evidence is also devoid of any complaints or 
findings of subluxation of the right knee.  While the veteran 
so contends that his right knee symptoms include such an 
impairment, all evidence of recurrent subluxation or 
instability during the pendency of this appeal is subjective.  
The veteran has consistently reported and complained of 
weakness and giving way of the right knee.  However, the 
record contains no documented episode of right knee 
subluxation which caused a fall during the pendency of this 
appeal.  

In this regard, the veteran's subjective reports are not 
substantiated by clinical findings.  The law provides in this 
regard that claimed functional loss must be supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion. DeLuca, supra.  Moreover, 
neither the veteran's flexion or extension test results 
suggest appropriate consideration of the rating criteria 
under DC 5260 or DC 5261.  Butts v. Brown, 5 Vet. App. 532 
(1993).  The assignment of a particular DC is "completely 
dependent on the facts of a particular case."  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).
 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply here.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In sum, while the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) with Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the Board finds that the current 10 percent 
evaluation under DC 5257 is adequate to compensate for 
occasional giving way of the right knee, whether due to 
instability or subluxation.


ORDER

An increased evaluation for chondromalacia patella, right 
knee, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


